Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 4/21/2022. 
Claims 1-4, 6-11, 13-23 are pending in the case. Claim(s) 21-23 are new. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered. 

Response to Arguments
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-4, 6-11, 13-20 have been considered, but are not persuasive. 
Regarding claims 1, 8 and 15, applicant argues “none of the applied references teach or suggest the claimed features that "each operating parameter setting is represented by a numerical character, which is superimposed at each position reading’s respective location on the geographical map." …Koch'465, for example, merely suggests displaying different reading data on different locations on a window display, but is silent as to superimposing a corresponding operating parameter setting on the position reading's respective location on the geographical map. Koch and Bones also fail to teach the claim features”. 
Applicant’s arguments do not apply to the current rejection; examiner has relied on new reference(s) "Tableau maps" by tlubben, in combination with previously cited references in the current rejection below, to teach the new limitations in the current amended claims. 

Regarding claims 1, 8 and 15, applicant further argues “It is noted that the Office Action relies entirely on hindsight reconstruction to arrive at the claimed "operating parameter setting" that is graphically indicated in real time on the geographical map at each position reading's respective location on the geographical map. Neither Koch nor Koch '465 disclose a graphically indicated "operating parameter setting." As background to the rejection, the Office first acknowledges that Koch does not disclose any graphically indicated "operating parameter setting." The Office then states that Koch '465 discloses "one or more readings other than loss data reading" [in the form of vehicle direction or plant population] associated with each position reading on the map. See below. The Office then acknowledges that Koch '465 also does not disclose the claimed "operating parameter setting." Importantly, it is noted that the phrase "one or more readings other than loss data reading" does not appear in the Applicant's claim set. Then, the Office conflates "one or more readings other than loss data reading" with "operating parameter setting," and points back to Koch and states that it would have been obvious to graphically indicate one of Koch's parameter settings in the map of Koch '465“.
Examiner respectfully disagrees. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Examiner further notes that applicant's arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-23, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8 and 15, recite “wherein each operating parameter setting is represented by a numerical character, which is superimposed beside each position reading's respective location on the geographical map”. Applicant’s specification in [0050] discloses “each square once again represents a position reading (i.e., a geographic location)” and “each square also includes a numerical representation of an operating parameter setting. However applicant’s specification is silent regarding operating parameter settings being represented beside each position reading's respective location on the geographical map. Therefore the above noted limitations of claims 1, 8 and 15 do not have support in the specification.
Claims 2-4, 6-7, 9-11, 13-14, 16- 23 merely recite additional functions performed by the inventions of claims 1, 8 and 15. Accordingly, claims 2-4, 6-7, 9-11, 13-14, 16- 23 are also rejected under 35 U.S.C. 112(a).
Applicant is requested to make appropriate amendments to the claims or clearly point of the specific portions of paragraphs in the specification that support the claim limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-23, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 15, recite “wherein each operating parameter setting is represented by a numerical character, which is superimposed beside each position reading's respective location on the geographical map”. The term “beside” in claims 1, 8 and 15 is a relative term that is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, rendering the claims indefinite.
Claim(s) 2-4, 6-7, 9-11, 13-14, 16- 23 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 8 and 15, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-3, 6, 8-10, 13, 15-17, 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20170032473 A1), in view of Bones (US 20190347745 A1), Koch’465 and "Tableau maps" by tlubben, hereinafter referred to as Tableau, dated October 22, 2018 and retrieved from https://vizualintelligenceconsulting.com/blog-tableau-maps/.

Regarding claim 1, Koch teaches an agricultural combine comprising: a threshing and separating system; at least one loss sensor associated with the threshing and separating system; a processing device; a user interface having an input interface and an output interface; and… a memory…, the agricultural combine performing a process to (Koch [11-13, 17-20, 23, 35, 37, 39] agricultural combine (AG) with threshing and separating systems, combine includes CPU, memory and display that allows input and output):
simultaneously collect, from a plurality of sensors operably connected to the processing device, data related to the operation of the combine, the data including a plurality of geographical position readings from one or more geographical position sensors, a plurality of operating parameter settings from one or more user-changeable operating features of the combine each operating parameter setting being associated with a respective one of the position readings, and a plurality of loss data readings from the at least one loss sensor each loss data reading being associated with a respective one of the position readings (Koch [12, 15, 37, 41] GPS receiver of the AG receives location data from sensors, Koch [20-23, 36] readings for operating parameter settings at various locations is received, Koch [19, 37, 41] yield loss data for different locations is received from sensor(s)). 
generate a display at the output interface illustrating a geographical map including the plurality of position readings, and graphically indicate, on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map (Koch [18, 37] yield loss map may be generated and displayed, yield map displays spatial regions with each region displaying a indicator of loss information).

Koch does not specifically teach agricultural combine comprising a non-transitory computer readable storage medium operably connected to the processing device and the user interface and storing a set of instructions that, when executed by the processor, cause the processor to perform functions to collect sensor data, generate a display illustrating a geographical map including information from the sensor data, display the geographical map; and  graphically indicate in real time on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map, and graphically indicate in real time on the geographical map, one or more operating parameter settings associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map, wherein each operating parameter setting is represented by a numerical character, which is superimposed beside each position reading's respective location on the geographical map.
However Bones teaches agricultural combine comprising a non-transitory computer readable storage medium operably connected to the processing device and the user interface and storing a set of instructions that, when executed by the processor, cause the processor to perform functions to collect sensor data, generate a display illustrating a geographical map including information from the sensor data and display the geographical map (Bones [51, 52, 85, 97, 112-114] AG receives information from sensors to generate geographical map including sensor information, sensors may include grain loss sensors, AG includes non-transitory memory to store instructions that are executed by processor to performs functions).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Bones of agricultural combine comprising a non-transitory computer readable storage medium operably connected to the processing device and the user interface and storing a set of instructions that, when executed by the processor, cause the processor to perform functions to collect sensor data, generate a display illustrating a geographical map including information from the sensor data and display the geographical map, into the invention suggested by Koch; since both inventions are directed towards receiving information from sensors to generate geographical map including yield loss map, and incorporating the teaching of Bones into the invention suggested by Koch would provide the added advantage of allowing functions to be performed by the AG based on resident instructions, and the combination would perform with a reasonable expectation of success (Bones [51, 52, 85, 97, 112-114]).

Koch and Bones do not specifically teach indicate in real time on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map, and graphically indicate in real time on the geographical map, one or more operating parameter settings associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map, wherein each operating parameter setting is represented by a numerical character, which is superimposed beside each position reading's respective location on the geographical map.
However Koch’465 teaches simultaneously: graphically indicate in real time on the geographical map, each reading from a first sensor associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map; and graphically indicate in real time on the geographical map, one or more reading other than loss data reading associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map (Koch’465 [25, 35, 37-40, 48, 68, 70] population and direction information from sensors is displayed as population and direction information in a geographic map, map information is live (real-time)).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Koch’465 of simultaneously: graphically indicate in real time on the geographical map, each reading from the first sensor associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map; and graphically indicate in real time on the geographical map, one or more reading other than loss data reading associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map, into the invention suggested by Koch and Bones; since both inventions are directed towards displaying readings for each of multiple regions on a geographical map, and incorporating the teaching of Koch’465 into the invention suggested by Koch and Bones would provide the added advantage of viewing live multiple metrics associated with each of multiple regions at the same time, and the combination would perform with a reasonable expectation of success (Koch’465 [25, 35, 37-40, 48, 68, 70]).

Koch, Sauder and Koch’465 does not specifically teach simultaneously: graphically indicate in real time on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map, and graphically indicate in real time on the geographical map, one or more operating parameter settings associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map.
However Koch teaches receiving one or more operating parameter settings associated with each position reading illustrated on the geographical map and a plurality of loss data readings from the at least one loss sensor each loss data reading being associated with a respective one of the position readings (Koch [20-23, 36] readings for operating parameter settings at various locations is received, Koch [19, 37, 41] yield loss data for different locations is received from sensor(s), Koch [33, 34] sensor information may be current information).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to substitute each reading from the first sensor associated with each position reading illustrated on the geographical map of Koch, Bones and Koch’465 with the loss data readings from the at least one loss sensor each loss data reading being associated with a respective one of the position readings as taught by Koch and to substitute the one or more reading other than loss data reading associated with each position reading illustrated on the geographical map of Koch, Bones and Koch’465 with the one or more operating parameter settings associated with each position reading illustrated on the geographical map as taught by Koch, to achieve the predictable result of graphically indicate in real time on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map, and graphically indicate in real time on the geographical map, one or more operating parameter settings associated with each position reading illustrated on the geographical map at each position reading’s respective location on the geographical map (Koch [20-23, 36, 19, 37, 41, 33, 34]).

Koch, Sauder and Koch’465 does not specifically teach wherein each operating parameter setting is represented by a numerical character, which is superimposed beside each position reading's respective location on the geographical map.
However Tableau teaches wherein a respective data reading is represented by a numerical character, which is superimposed beside each position reading's respective location on the geographical map (Tableau Pages 7-8, “sum of sales” for each state in map may be represented as a number or color within the region representing the respective state, Also see pages 11-14).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Tableau of wherein a respective data reading is represented by a numerical character, which is superimposed beside each position reading's respective location on the geographical map, into the invention suggested by Koch, Bones and Koch’465, so that each operating parameter setting of Koch, Bones and Koch’465 is represented by a numerical character, which is superimposed beside each position reading's respective location on the geographical map; since both inventions are directed towards displaying readings for each of multiple regions on a geographical map, and incorporating the teaching of Tableau into the invention suggested by Koch, Bones and Koch’465 would provide the added advantage of displaying data associated with each of multiple regions represented as actual values or representative colors, and the combination would perform with a reasonable expectation of success (Tableau Pages 7-8). 

Regarding claim 2, Koch, Bones, Koch’465 and Tableau teach the invention as claimed in claim 1 above. Koch further teaches wherein the at least one loss sensor comprises at least one sieve loss sensor (Koch [27, 37] sensor(s) may include sieve loss sensor(s)), and
the operating parameter setting is one of … sieve setting… (Koch [23] setting may be sieve clearance).

Regarding claim 3, Koch, Bones, Koch’465 and Tableau teach the invention as claimed in claim 1 above. Koch further teaches wherein the loss data readings are graphically indicated by discrete colors, each color representing one or more respective loss percentage values (Koch [27, 37] yield loss may display different colors for different ranges of yield loss percentages).

Regarding claim 6, Koch, Bones, Koch’465 and Tableau teach the invention as claimed in claim 1 above. Koch further teaches wherein the data related to the operation of the combine further comprises a plurality of yield data readings, each yield data reading being associated with a respective one of the position readings, and the set of instructions, when executed by the processor, further cause the processor to: graphically indicate, on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map (Koch [18, 37] yield loss map may be generated and displayed, yield map displays spatial regions with each region displaying a indicator of loss information, Koch [26] yield information for each region may be received).
Koch does not specifically teach simultaneously: graphically indicate, on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map; and graphically indicate, on the geographical map, each yield data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map.
However Tableau teaches simultaneously: graphically indicate, on the geographical map, each first data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map; and graphically indicate, on the geographical map, each second data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map (Tableau Pages 7, 8, 11-14, multiple data readings may be displayed for each geographical location in the map, data readings may be displayed as layers and represented by colors or numbers).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Tableau of simultaneously: graphically indicate, on the geographical map, each first data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map; and graphically indicate, on the geographical map, each second data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map, into the invention suggested by Koch, Bones and Koch’465, in order to simultaneously: graphically indicate, on the geographical map, each first data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map; and graphically indicate, on the geographical map, each second data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map; since both inventions are directed towards displaying readings for each of multiple regions on a geographical map, and incorporating the teaching of Tableau into the invention suggested by Koch, Bones and Koch’465 would provide the added advantage of simultaneously displaying multiple data indications for each region in the geographical map at the same time, and the combination would perform with a reasonable expectation of success (Tableau Pages 7-8, 11-14). 

Regarding claim 21, Koch, Bones, Koch’465 and Tableau teach the invention as claimed in claim 1 above.  
Koch does not specifically teach wherein the graphically indicating steps are performed simultaneously.
However Tableau teaches wherein the graphically indicating steps are performed simultaneously (Tableau Pages 7, 8, 11-14, multiple data readings may be displayed for each geographical location in the map, data readings may be displayed as layers and represented by colors or numbers).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Tableau of wherein the graphically indicating steps are performed simultaneously, into the invention suggested by Koch, Bones and Koch’465, in order to simultaneously: graphically indicate in real time on the geographical map, each loss data reading associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map, and graphically indicate in real time on the geographical map, one or more operating parameter settings associated with each position reading illustrated on the geographical map at each position reading's respective location on the geographical map, wherein each operating parameter setting is represented by a numerical character, which is superimposed beside each position reading's respective location on the geographical map; since both inventions are directed towards displaying readings for each of multiple regions on a geographical map, and incorporating the teaching of Tableau into the invention suggested by Koch, Bones and Koch’465 would provide the added advantage of simultaneously displaying multiple data indications for each region in the geographical map at the same time, and the combination would perform with a reasonable expectation of success (Tableau Pages 7-8, 11-14). 

Claim 8 is for a system executing instructions similar in scope to the instructions executed by the agricultural combine of claim 1, and is rejected under the same rationale. 

Claim(s) 9, 10, 13, 22, is/are dependent on claim 8 above, is/are for a system executing instructions similar in scope to the instructions executed by the agricultural combine of claim(s) 2, 3, 6, 21 respectively, and is/are rejected under the same rationale. 

Claim 15 is for a method of performing instructions similar in scope to the instructions executed by the agricultural combine of claim 1, and is rejected under the same rationale. 

Claim(s) 16, 17, 19, 23 is/are dependent on claim 15 above, is/are for a method of performing instructions similar in scope to the instructions executed by the agricultural combine of claim(s) 2, 3, 6, 21 respectively, and is/are rejected under the same rationale. 


Claims 4, 7, 11, 14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20170032473 A1) in view of Bones (US 20190347745 A1), Koch’465 and Tableau, and further in view of Ross (US 20150338281 A1).

Regarding claim 4, Koch, Bones, Koch’465 and Tableau teach the invention as claimed in claim 1 above. Koch does not specifically teach wherein the loss data readings are graphically indicated using two discrete colors or symbols, with each of the loss data readings above a threshold value being graphically indicated using a first color or symbol, and each loss data reading below the threshold value being graphically indicated using a second color or symbol.
However Ross teaches wherein sensor readings are graphically indicated using two discrete colors, with each of the sensor readings above a threshold value being graphically indicated using a first color, and each sensor reading below the threshold value being graphically indicated using a second color (Ross [77, 104] sensor reading with acceptable value such as below a particular threshold may be displayed with a particular color, while those above are displayed with a different color).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Ross of wherein sensor readings are graphically indicated using two discrete colors, with each of the sensor readings above a threshold value being graphically indicated using a first color, and each sensor reading below the threshold value being graphically indicated using a second color, into the invention suggested by Koch, Bones, Koch’465 and Tableau, so that the loss data reading on the geographical map of Koch, Bones, Koch’465 and Tableau are graphically indicated using two discrete colors, with each of the sensor readings above a threshold value being graphically indicated using a first color, and each sensor reading below the threshold value being graphically indicated using a second color as taught by Ross; since both inventions are directed towards displaying information collected from sensors using colors, and incorporating the teaching of Ross into the invention suggested by Koch, Bones, Koch’465 and Tableau would provide the added advantage of allowing a user to easily identify data that is at an acceptable values based on the data being indicated in a particular color, and the combination would perform with a reasonable expectation of success (Ross [77, 104]).

Regarding claim 7, Koch, Bones, Koch’465 and Tableau teach the invention as claimed in claim 1 above. Koch further teaches receive an instruction at the input interface from the combine operator (Koch [11-13, 17-20, 23, 35, 37, 39] AG operator can provide input through user interface).
Koch does not specifically teach receive an instruction at the input interface from the…operator to designate a first position reading illustrated on the geographical map; and generate a display at the output interface identifying one or more operating parameter settings associated with the first position reading.
However Ross teaches receive an instruction at the input interface from the…operator to designate a first position reading illustrated on the geographical map; and generate a display at the output interface identifying one or more operating parameter settings associated with the first position reading (Ross [89, 94] user may select a particular region in a map, and sensor data related to the location of the map region is displayed).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Ross of receive an instruction at the input interface from the…operator to designate a first position reading illustrated on the geographical map; and generate a display at the output interface identifying one or more operating parameter settings associated with the first position reading, into the invention suggested by Koch, Bones, Koch’465 and Tableau; since both inventions are directed towards displaying information collected from sensors in a geographical, and incorporating the teaching of Ross into the invention suggested by Koch, Bones, Koch’465 and Tableau would provide the added advantage of allowing a user to view desired sensor information related to a specific location by selecting the location in the map, without needing all available sensor information to be displayed all the time on the map, and the combination would perform with a reasonable expectation of success (Ross [89, 94]).

Claim(s) 11, 14 is/are dependent on claim 8 above, is/are for a system executing instructions similar in scope to the instructions executed by the agricultural combine of claim(s) 4, 7 respectively, and is/are rejected under the same rationale. 

Claim(s) 18, 20 is/are dependent on claim 15 above, is/are for a method of performing instructions similar in scope to the instructions executed by the agricultural combine of claim(s) 4, 7 respectively, and is/are rejected under the same rationale. 

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178